Note: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

               A.L. PATTERSON, INC.,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee,

                          AND

      VULCAN THREADED PRODUCTS, INC.,
               Defendant-Appellee.
             ______________________

                      2013-1526
                ______________________

    Appeal from the United States Court of International
Trade in No. 11-CV-0192, Senior Judge Richard W. Gold-
berg.
                ______________________

             Decided: September 22, 2014
               ______________________

    THOMAS M. BELINE, Cassidy Levy Kent (USA) LLP, of
Washington, DC, argued for plaintiff-appellant. With him
on the brief was JAMES R. CANNON, JR.

    CARRIE DUNSMORE, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
2                                  A.L. PATTERSON, INC.   v. US



of Justice, of Washington, DC, argued for defendant-
appellee United States. On the brief were STUART F.
DELERY, Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and PATRICIA M. MCCARTHY, Assis-
tant Director. Of counsel on the brief was DANIEL J.
CALHOUN, Attorney, Office of Chief Counsel for Trade
Enforcement & Compliance, United States Department of
Commerce, of Washington, DC. Of counsel was MELISSA
M. DEVINE, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC.

    FREDERICK P. WAITE, Vorys, Sater, Seymour and
Pease LLP, of Washington, DC, argued for defendant-
appellee Vulcan Threaded Products, Inc. With him on the
brief was KIMBERLY R. YOUNG.
                ______________________

    Before PROST, Chief Judge, MOORE and CHEN, Circuit
                          Judges.
PROST, Chief Judge.
     A.L. Patterson, Inc. (“Patterson”) appeals from the de-
cision of the United States Court of International Trade
entering judgment affirming the final determination of
the United States Department of Commerce (“Commerce”)
that Patterson’s steel coil rod falls within the scope of the
anti-dumping order originally published in Certain Steel
Threaded Rod from the People’s Republic of China: Notice
of Antidumping Order, 74 Fed. Reg. 17,154, 17,155 (April
14, 1999) (“order”). Because Commerce’s determination
was not supported by substantial evidence, we reverse.
                              I
     In 2008, Vulcan Threaded Products, Inc. (“Vulcan”)
filed a petition alleging the dumping of “certain steel
threaded rods” from the People’s Republic of China.
Commerce initiated an investigation by the International
A.L. PATTERSON, INC.   v. US                                3



Trade Commission (“the Commission”). Following the
Commission’s determination that there was material
injury to the domestic industry, and Commerce’s determi-
nation that Chinese imports were sold at less than fair
value, Commerce published an antidumping duty order
directed towards certain steel threaded rods. Commerce
provided the following scope of the order:
        The merchandise covered by this order is steel
    threaded rod.      Steel threaded rod is certain
    threaded rod, bar, or studs, of carbon quality steel,
    having a solid, circular cross section, of any diam-
    eter, in any straight length, that have been forged,
    turned, cold-drawn, cold-rolled, machine straight-
    ened, or otherwise cold-finished, and into which
    threaded grooves have been applied. In addition,
    the steel threaded rod, bar, or studs subject to this
    order are non-headed and threaded along greater
    than 25 percent of their total length. A variety of
    finishes or coatings, such as plain oil finish as a
    temporary rust protectant, zinc coating (i.e., gal-
    vanized, whether by electroplating or hot-
    dipping), paint, and other similar finishes and
    coatings, may be applied to the merchandise.
        Included in the scope of this order are steel
    threaded rod, bar, or studs, in which: (1) iron pre-
    dominates, by weight, over each of the other con-
    tained elements; (2) the carbon content is 2
    percent or less, by weight; and (3) none of the el-
    ements listed below exceeds the quantity, by
    weight, respectively indicated:
        ...1




    1   For brevity, we omit the list of maximum quanti-
ties by weight of each of the elements set forth in the
order.
4                                  A.L. PATTERSON, INC.   v. US



        Steel threaded rod is currently classifiable
    under subheading 7318.15.5050, 7318.15.5090,
    and 7318.15.2095 of the United States Harmo-
    nized Tariff Schedule (“HTSUS”). Although the
    HTSUS subheading is provided for convenience
    and customs purposes, the written description of
    the merchandise is dispositive.
        Excluded from the scope of the order are: (a)
    threaded rod, bar, or studs which are threaded on-
    ly on one or both ends and the threading covers 25
    percent or less of the total length; and (b) thread-
    ed rod, bar, or studs made to American Society for
    Testing and Materials (“ASTM”) A193 Grade B7,
    ASTM A193 Grade B7M, ASTM A193 Grade B16,
    or ASTM A320 Grade L7.
Order, 74 Fed. Reg. at 17,155. The order was later modi-
fied to include an express reference to HTSUS subheading
7318.15.5051, “Continuously threaded rod: of alloy steel.”
76 Fed. Reg. 68,400, 68,402 (Nov. 4, 2011).
    Patterson imports engineered steel coil rod (“coil rod”)
from the People’s Republic of China. At the time the
order was published, Patterson imported coil rod under
HTSUS subheading 7316.00.0000, “Anchors, grapnels,
and parts thereof, of iron or steel.” In January 2011, U.S.
Customs and Border Patrol (“Customs”) issued a Notice of
Action to Patterson informing it that its coil rod should be
classified under subheading 7318.15.501. Patterson was
also notified that henceforth it would be subject to anti-
dumping duty pursuant to the order.
    In response, Patterson submitted an application for a
scope determination to Commerce. Patterson argued that
coil rod was not within the definition of “certain steel
threaded rod” pursuant to the order, and that it is in fact
within an industry different from that which the Commis-
sion investigated in its material injury inquiry. Patterson
A.L. PATTERSON, INC.   v. US                               5



pointed to the description provided by Commerce that
certain steel threaded rod
    is primarily used in commercial construction to
    suspend electrical conduits, plumbing pipes,
    HVAC ductwork, and fire protection sprinkler
    pipes. It is also used to hang suspended ceilings
    and elevated conveyor belts, in joint restraint sys-
    tems for underground piping, in structural tie
    downs in earthquake and hurricane-resistant sys-
    tems for roofing, as headless screws, for bolting
    together pipe joints in waterworks applications,
    and for basic industrial repair.
Certain Steel Threaded Rod from China, Inv. No. 731-TA-
1145, USITC Pub. 4070, at 5 (Apr. 2009) (“Final Determi-
nation”). Patterson argued that, by contrast, the coil rod
it imported was distinctly used with steel anchors for the
rapid assembly and disassembly of molds that form large
precast concrete sections, as well as in raising and lower-
ing heavy concrete sections. Patterson’s Br. 4-5. Vulcan’s
petition had not expressly mentioned “coil rod,” and
Patterson argued that coil rod was not part of either
Commerce’s or the Commission’s investigations.          In
particular, Patterson raised the fact that none of three
U.S. producers of coil rod were identified in Vulcan’s
petition or part of the underlying investigations.
    On May 24, 2011, Commerce issued its final scope rul-
ing, determining that Patterson’s coil rod was within the
scope of the antidumping order. In its ruling, Commerce
explained that “although Patterson argues that coil rod
was not considered in the petition, investigation, or [the
Commission] proceedings, the Department does not find
that this factor outweighs the scope language, which
indicates that coil rod was within the scope of the [order].”
J.A. 407. Patterson challenged Commerce’s determina-
tion to the Court of International Trade. The court grant-
ed Patterson’s motion for judgment on the agency record
6                                 A.L. PATTERSON, INC.   v. US



and remanded to Commerce for redetermination. A.L.
Patterson, Inc. v. United States, No. 11-00192, 2012 WL
3538722 (Ct. Int’l Trade Aug. 6, 2012) (“Patterson I”).
     The Court of International Trade’s decision was based
on three grounds. First, it held that Commerce’s finding
that the scope language unambiguously included Patter-
son’s product was, on its own, insufficient to support the
scope determination by substantial evidence. Second, the
court noted that it was well established that prior to the
imposition of an antidumping duty, (1) the Commission
must make a domestic injury determination and (2)
Commerce must make a determination of sales at less
than fair value prior to imposition of antidumping duty,
pursuant to the governing statute, 19 U.S.C. § 1673. The
court thus ordered Commerce to consider on remand the
evidence proffered by Patterson that its coil rods were not
included in the underlying investigations. Third, the
court held that because Commerce did not address any of
Patterson’s argument and relied only on the language of
the order, it had not adequately explained the reasons for
its final scope determination.
    In December 2012, Commerce informed Patterson of
the final results of redetermination, wherein Commerce
again determined that the coil rod fell within the scope of
the order. Commerce provided a lengthier and more
detailed analysis of the physical specifications described
in the order, and it again determined that Patterson’s
product met those requirements. Commerce also deter-
mined that there was no basis to conclude that the Com-
mission excluded coil rod from its investigation. J.A.
1159. It found that the petition did identify Chinese
producers of coil rod, based on printouts of websites
advertising their coil rod for sale that Vulcan submitted
in its rebuttal comments. See J.A. 369-76. Commerce
also found that the petition and subsequent investigations
were intended to include coil rod producers because the
original petitioner, Vulcan, provided an affidavit in 2011
A.L. PATTERSON, INC.   v. US                             7



affirming that “Petitioner had produced coil rod in the
past and still had the capability to do so.” J.A. 1158.
Commerce concluded that while “coil rod” did not appear
in any of the production or sales reports included in the
investigation, it “does not consider that the absence of a
product with a particular combination of characteristics”
from those reports “creates an exclusion of that product”
from the scope of the resultant antidumping order. J.A.
1161. Commerce thus determined that Patterson’s coil
rod is within the scope of the order.
    Patterson challenged Commerce’s remand redetermi-
nation. The Court of International Trade issued a one-
page order summarily sustaining Commerce’s determina-
tion and entering judgment for the United States. A.L.
Patterson, Inc. v. United States, No. 11-00192 (Ct. Int’l
Trade May 22, 2013) (“Patterson II”). Patterson appeals.
We have jurisdiction under 28 U.S.C. § 1295(a)(5).
                               II
     We review the Court of International Trade’s deci-
sions concerning Commerce’s scope determinations de
novo, “stepping into its shoes and applying the same
standard of review.” JTEKT Corp. v. United States, 642
F.3d 1378, 1381 (Fed. Cir. 2011). We thus hold unlawful
any determination found “to be unsupported by substan-
tial evidence on the record, or otherwise not in accordance
with the law.” 19 U.S.C. § 1516a(b)(1)(B)(i).
     “Substantial evidence is more than a mere scintilla.
It means such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Con-
sol. Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938).
“This is something less than the weight of evidence,” so
we may find that Commerce’s determination is supported
by substantial evidence even if it is possible to draw “two
inconsistent conclusions from the evidence.” Consolo v.
Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966). While
respecting agency expertise, the Supreme Court “has
8                                   A.L. PATTERSON, INC.   v. US



stressed the importance of not simply rubber-stamping
agency fact-finding.” Dickinson v. Zurko, 527 U.S. 150,
162 (1999). Our review “requires an examination of the
record as a whole, taking into account both the evidence
that justifies and detracts from an agency’s opinion.”
Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1363 (Fed.
Cir. 2006); see also Universal Camera Corp. v. NLRB, 340
U.S. 474, 477-78 (1951). On the question at issue in this
case, we have held that while Commerce “enjoys substan-
tial freedom to interpret and clarify its antidumping duty
orders . . . it may not change them.” Ericsson GE Mobile
Commc’ns, Inc. v. United States, 60 F.3d 778, 782 (Fed.
Cir. 1995).
                             III
    While there is no statute that governs the determina-
tion of whether a product is within the scope of an anti-
dumping order, an interested party may ask Commerce to
make such a determination, as Patterson did, pursuant to
19 C.F.R. § 351.225(c). With respect to such a scope
determination, the regulation requires Commerce to take
into account “[t]he descriptions of the merchandise con-
tained in the petition, the initial investigation, and the
determinations of the Secretary (including prior scope
determinations) and the Commission.”            19 C.F.R.
§ 351.225(k)(1). When these criteria are “not dispositive,”
Commerce considers other evidence related to the factors
described in 19 C.F.R. § 351.225(k)(2).
    The Tariff Act “provides a two-step process to address
harm to domestic manufacturing from foreign goods sold
at an unfair price.” United States v. Eurodif S.A., 555
U.S. 305, 310-11 (2009). Commerce “determines that a
class or kind of foreign merchandise is being, or is likely
to be, sold in the United States at less than its fair value,”
and the Commission determines that there is an industry
in the United States that is materially injured, threat-
ened by material injury, or whose establishment is mate-
A.L. PATTERSON, INC.   v. US                               9



rially retarded because of imports of that merchandise.
19 U.S.C. § 1673. Antidumping duties may only be im-
posed pursuant to these investigations. The term “indus-
try” in § 1673 means “the producers as a whole of a
domestic like product” where “domestic like product” is
defined as “a product which is like, or in the absence of
like, most similar in characteristics and uses with, the
article subject to an investigation under this subtitle.” 19
U.S.C. § 1677(a)(4), (10). The determination of what
goods constitute “domestic like products” defines the
“scope of a domestic industry and, in turn, the scope of the
Commission’s material injury analysis.” Cleo Inc. v.
United States, 501 F.3d 1291, 1295 (Fed. Cir. 2007) (citing
Allegheny v. Ludlum Corp. v. United States, 287 F.3d
1365, 1368 (Fed. Cir. 2002)). To determine whether coil
rod is within the scope of the antidumping duty order in
this case, Commerce must examine the § 351.225(k)(1)
criteria.
     Of course, while “review of the petition and the inves-
tigation may provide valuable guidance as to the interpre-
tation of the final order . . . they cannot substitute for
language in the order itself.” Duferco Steel, Inc. v. United
States, 296 F.3d 1087, 1097 (Fed. Cir. 2002). This is
because the final order indicates what the agency ulti-
mately determined should be the scope of the order. Id.
In Duferco, we noted that, at that time, the Court of
International Trade’s interpretive process had “it exactly
backwards”—relying on the petition, investigations, and
initial order, rather than the agency’s final order to inter-
pret scope. Id. at 1096. We held, instead, that “a predi-
cate for the interpretive process is language in the order
that is subject to interpretation.” Id. at 1097. Imposing
this rule in Duferco prevented Commerce from using the
interpretive process to “impermissibly modif[y] the orders
to include products that were not within the scope of the
original . . . orders.” Id. at 1098; see also Tak Fat Trading
Co. v. United States, 396 F.3d 1378, 1383 (Fed. Cir. 2005)
10                                 A.L. PATTERSON, INC.   v. US



(“The scope of the order can be clarified but it cannot be
changed by the interpretive process.”).
    Commerce argues that if Patterson’s coil rod falls
within the plain language of the order’s scope, then the
§ 351.225(k)(1) criteria need not be considered. 2 Com-
merce’s argument cannot be reconciled with the plain
language of the regulation which explicitly states that
Commerce, in rendering a scope ruling, “will take into
account” “[t]he descriptions of the merchandise contained
in the petition, the initial investigation, and the determi-
nations of the Secretary (including prior scope determina-
tions) and the Commission.” § 351.225(k)(1).
    Duferco’s holding does not mean that the mere literal
terms of the order trump any possibility of interpretation.
In Duferco, Commerce had determined that a product was
included within the scope of the order even though it did
not meet the plain language. 296 F.3d at 1095. We
reversed the Court of International Trade because looking
to the petition and investigations cannot be grounds for
expanding the scope beyond what Commerce had conclud-
ed when it issued the final order. Id. at 1098.
    Even when merchandise is facially covered by the lit-
eral language of the order, it may still be outside the
scope if “the order can reasonably be interpreted so as to
exclude it.” Mid Continent Nail Corp. v. United States,
725 F.3d 1295, 1301 (Fed. Cir. 2013) (emphasis added). 3



     2  Though, as ordered by the Court of International
Trade, Commerce eventually did make findings on the
§ 351.225(k)(1) criteria, it did so under “protest.” J.A.
1152. See also Commerce’s Br. 31-33. Vulcan also raises
this argument on appeal.
    3   In Mid Continent Nail, we held that where the
parties did not dispute that a product is within the literal
scope of the order, there may be a “presumption” that the
A.L. PATTERSON, INC.   v. US                              11



This principle applies even though we recognize that
antidumping orders are often broadly drawn, since “de-
scriptions of the subject merchandise must be written in
general terms.” Novosteel SA v. United States, 284 F.3d
1261, 1269-70 (Fed. Cir. 2002) (quoting 19 C.F.R.
§ 51.225(a)). Nevertheless, Commerce must still assess
the § 351.225(k)(1) criteria, which by plain language of
the regulation extends the inquiry beyond the description
of the product in the antidumping order.
    Accordingly, the question of whether Patterson’s coil
rod meets the order’s physical specifications only begins
the inquiry. Patterson at least presented a reasonable
basis for interpreting the order to exclude coil rod in light
of the § 351.225(k)(1) criteria. For example, Patterson
presented evidence showing that coil rod is a distinct
domestic market that the Commission did not investigate.
Therefore, Commerce had to make findings, supported by
substantial evidence, on whether coil rod was the kind of
steel threaded rod sold in the domestic industry that the
Commission investigated and found injury.
                               IV
    While we agree that Commerce needed to consider the
§ 351.225(k)(1) in its findings, as the Court of Interna-
tional Trade indicated in its decision to remand in Patter-
son I, we disagree with the court’s summary affirmance of



sale of that product as a mixed media item falls within
the scope as well. 725 F.3d at 1304. We note that here,
while Commerce cites Mid Continent Nail to support its
position, by contrast, though Patterson concedes that its
coil rod meets the physical description in the order, it
nonetheless does in fact dispute whether its coil rod is the
“steel threaded rod” to which the order literally refers. Cf.
Eckstrom Indus., Inc. v. United States, 254 F.3d 1068,
1073-74 (Fed. Cir. 2001).
12                                 A.L. PATTERSON, INC.   v. US



Commerce’s redetermination in Patterson II. Commerce’s
analysis on remand continued to be effectively limited to
the physical description of merchandise to the exclusion of
the remaining § 351.225(k)(1) criteria. 4 First, Commerce
found that the petition intended to include Patterson’s coil
rod since it met the specified dimensions and material
composition therein. Second, Commerce found that the
investigations tracked the physical description language
of the petition. J.A. 1158. For the aforementioned rea-
sons, this evidence is not dispositive on its own. The
scope determination must be supported by substantial
evidence, considering the § 351.225(k)(1) criteria, in view
of the record as a whole—including evidence that coil rod
was excluded from Commerce’s and the Commission’s
investigations.
    As an initial matter, Patterson contends that its coil
rod is physically distinguishable from the steel threaded
rod that was the focus of Vulcan’s petition. Patterson
argues that the coils in its coil rod are larger and spaced



     4  Commerce noted in its redetermination that to the
extent Patterson objected to the breadth of the physical
description provided in its order, it should have done so
during the investigation and sought an exclusion for its
coil rod. As an initial matter, the scope determination
procedure is provided for in regulations to any party that
seeks to clarify the scope of an order as it relates to its
merchandise—there is no affirmative obligation on that
party to challenge an order before it is published. In any
event, in this case Patterson had no reason to believe that
it was within the scope of the order, as no coil rod produc-
ers or importers were named in the petition nor included
in the investigation. Indeed, Patterson was not informed
by Commerce that it was subject to the order until Janu-
ary 2011 when Customs reclassified its products, nearly
two years after the order was originally published.
A.L. PATTERSON, INC.   v. US                               13



farther apart than those of threaded rods, that coil rod is
made of an alloy with a higher carbon content, and that it
is shaped for its intended use of lifting and handling
concrete. By contrast, in its petition, Vulcan indicated
that the uses of threaded rod were “to suspend electrical
conduit, pipes for plumbing, HVAC ductwork, and sprin-
kler pipes for fire protection,” as well as related structural
applications. J.A. 93. The petition neither mentions coil
rod nor any of the uses of coil rod. Vulcan named no
domestic producers of coil rod in its description of the
domestic threaded rod industry. Commerce did conclude,
retrospectively, that Vulcan intended to include coil rod
on the basis of an affidavit it provided in 2011, in which it
averred that it had produced coil rod at some time in the
past and had the capacity to do so again. J.A. 1158.
However, there is no evidence that, at the time Vulcan
filed the petition, it made coil rod, intended to make coil
rod, or had decided not to make coil rod because of compe-
tition from imports.
     There is no evidence that the threaded rod that was
the focus of the petition was interchangeable with coil rod
in its use as a concrete accessory or that the threaded rod
and coil rod markets overlapped. For example, as the
record demonstrates, these products are distributed
through distinct channels. Steel threaded rod is sold to
“electrical, general, HVAC, mechanical, plumbing and/or
other contractors or consumers,” whereas coil rod is sold
in marketing materials such as “Precast Concrete Prod-
ucts” and “Precast Lifting, Anchoring & Handling.” Steel
threaded rod is sold for one-time use, whereas coil rod is
sold for repetitive use. Moreover, coil rod is sold at over
four times the cost, per pound, of steel threaded rod. In
short, the record in this case does not support a finding
that coil rod was ever considered part of the investigation.
And given the evidence that coil rod is a distinctly differ-
ent product in a different domestic industry than the steel
14                                 A.L. PATTERSON, INC.   v. US



threaded rod that was investigated, Commerce’s scope
determination was not supported by substantial evidence.
    First, Commerce argues that Chinese producers of coil
rod for import to the United States were named in the
petition. Of the thirteen producers named in the petition,
however, the record before Commerce only showed four
which also sold coil rod in addition to their steel threaded
rod. This was, moreover, based on websites presented by
Vulcan in its March 2011 rebuttal to Patterson’s scope
request. Even if we were to credit non-contemporaneous
evidence regarding the Chinese importers, these four did
not even respond to Commerce’s questionnaires during its
investigation of less than fair value sales. See J.A. 579-
80. There is, therefore, no evidence that coil rod sales
were included at all. To the extent the materials consid-
ered in the § 351.225(k)(1) criteria analysis mention “coil
rod” or “coiled rod,” that product is referred to as a prod-
uct separate from steel threaded rod. There were, accord-
ing to the (k)(1) materials, a few questionnaire
respondents who indicated that they make a product
other than the certain steel threaded rod subject to the
investigation on the same machine—coiled rod. The
parties suggest that there is confusion as to the meaning
intended in these references to “coil rod” and “coiled rod.”
The (k)(1) materials can afford only two possibilities:
either Patterson’s coil rod was not included in the investi-
gation or it was considered by respondents to be a differ-
ent product than the steel threaded rods being
investigated and was therefore not within the scope of the
investigation.
    Second, there is no evidence to rebut Patterson’s evi-
dence that domestic producers of coil rod were entirely
excluded from the Commission’s investigation and that no
evidence of sales of coil rod were included by any respond-
ents. Commerce and Vulcan argue that coil rod can be
made on the same production line as certain steel thread-
ed rod. However, even if true, this is not evidence that
A.L. PATTERSON, INC.   v. US                             15



any domestic producers were injured, or declined to
produce, due to imports of coil rod from the PRC. Indeed
the Commission’s final report includes no discussion of
either coil rod or any kind of concrete accessories rods. Of
course, the Commission does not need to investigate every
possible variant of a product—but that assumes the
variants are all being sold within the same domestic
industry which is under investigation. In this case,
however, the record shows that coil rod is directed to a
distinct and different domestic industry, which the Com-
mission did not investigate.
    The record before us shows that the investigations
that supported the antidumping order was not on Patter-
son’s coil rod but rather other kinds of steel threaded
rods. Cf. Sango Int’l, L.P. v. United States, 484 F.3d 1371,
1380-81 (Fed. Cir. 2007). Commerce came forward with
no evidence to support the conclusion that coil rod is in
the domestic industry investigated by the Commission. In
sum, there is insufficient evidence to conclude that Pat-
terson’s coil rod, a distinctly different product than steel
threaded rod, was part of the Commission’s material
injury investigation. As such, Commerce may not impose
antidumping duties on coil rod under § 1673. See Wheat-
land Tube Co. v. United States, 161 F.3d 1365, 1371 (Fed.
Cir. 1998).
                               V
    Accordingly, we reverse the Court of International
Trade’s judgment that Commerce’s scope determination
was supported by substantial evidence; and, therefore,
Patterson’s coil rod is not subject to the antidumping
order.
                          REVERSED